Title: Franklin’s Contributions to the Conference on February 17: Four Drafts, 1775
From: Franklin, Benjamin
To: 


As Franklin reviewed the situation during the day of the 17th before meeting again with Barclay and Fothergill that evening, according to his journal, he decided that he would take the responsibility of agreeing conditionally to pay for the tea. He also became more impressed than he had originally been with Barclay’s idea of a commissioner appointed by the crown and dispatched to America, but carried it much further: he envisaged a plenipotentiary, similar to the one he had sketched for Howe at the end of December, who would meet with delegates from all the colonies and work out terms of settlement for submission to the crown. That proposal he embodied in a draft petition that he would sign, along with Bollan and Lee if they were willing; if they were not, as he thought likely, he alone would make the same suggestion in a letter to Dartmouth. These are the first two drafts below. The third is amendments he proposed to Barclay’s articles, and the fourth is more general notes for his part in the discussion. He took the four papers with him to Fothergill’s house.
Nothing came of the meeting. Franklin reiterated what he had been saying for weeks, that bargaining must begin with the assurance that payment for the tea would bring repeal of all the Coercive Acts. Impossible, his friends replied; only repeal of the Port Act was negotiable. In that case he saw no hope of going further, and put away his papers. When the others promised to report his views, he suggested an end to such second-hand reporting; why should he not go with them to meet the ministers? This too they promised to forward, and there matters rested. Franklin’s demand for repeal had in fact, although he did not know it for several more days, put the quietus on the whole negotiation; no minister thereafter communicated with him indirectly, let alone directly. Barclay and Fothergill, according to him, gave up hope that the government could be brought to see reason.
 
I. Draft of a Petition to the King.

No 13
[February 17, 1775]
To the King’s most excellent Majesty
The Petition and Memorial of WB. B.F. and A.Lee Most humbly sheweth

That your Petitioners being Agents for several Colonies, and deeply affected with the Apprehension of impending Calamities that now threaten your Majesty’s Subjects in America, beg leave to approach your Throne, and to suggest with all humility their Opinion, formed on much attentive Consideration, that if it should please your Majesty to permit and authorize a Meeting of Delegates from the different Provinces, and appoint some Person or Persons of Dignity and Wisdom from hence, to preside in that Meeting, or to confer with the said Delegates, acquaint themselves fully with the true Grievances of the Colonies, and settle the Means of composing all Dissensions, such Means to be afterwards ratify’d by your Majesty, if found just and suitable; your Petitioners are persuaded, from their thorough Knowledge of that Country, and People, that such a Measure might be attended with the most salutary Effects, prevent much Mischief, and restore the Harmony which so long subsisted, and is so necessary to the Prosperity and Happiness, of all your Majesty’s Subjects in every Part of your extensive Dominions: Which that Heaven may preserve entire to your Majesty and your Descendants is the sincere Prayer of Your Majesty’s most dutiful Subjects and Servants.
  
II. Draft of a Letter to Lord Dartmouth.

No 14
My Lord
[February 17, 1775]
Being deeply apprehensive of the impending Calamities that threaten the Nation and its Colonies thro’ the present unhappy Dissensions, I have attentively considered by what possible Means those Calamities may be prevented. The great Importance of a Business which concerns us all will I hope in some Degree excuse me to your Lordship if I presume unask’d to offer my humble Opinion, that should his Majesty think fit to authorize Delegates from the several Provinces to meet at such convenient Time and Place as in his Wisdom shall seem meet, then and there to confer with a Commissioner or Commrs. to be appointed and empowered by his Majesty, on the Means of establishing a firm and lasting Union between Britain and the American Provinces, such a Measure might be effectual for that purpose. I cannot therefore but wish it may be adopted, as no one can more ardently and sincerely desire the general Prosperity of the British Dominions, than My Lord, Your Lordship’s most obedient &c.
 
III. Objections to Barclay’s Draft Articles of February 16.

No 15
[February 17, 1775]
Page 1. line 7 [line 4 of Article 1].
in consequence of that Engagement, all the Boston and Massachusetts Acts to be suspended, and on Compliance with that Engagement to be totally repeal’d.
By this Amendment Article 4th. will become unnecessary. Art. 4 and 5 The numerous Petitions heretofore sent home by the Colony Assemblies, and either refused to be received, or received and neglected, or answered harshly and the Petitioners rebuk’d for making them, have I conceive totally discourag’d that Method of Application, and if even their Friends were now to propose to them the recurring again to Petitioning, such Friends would be thought to trifle with them. Besides, all they desire is now before Government in the Petition of the Congress, and the whole or Parts may be granted or refused at Pleasure. The Sense of the Colonies cannot be better obtained by Petitions from different Colonies, than it is by that general Petition.
Art. 7 Read, such as they may think necessary.
Art. 11. As it stands, of little Importance. The first Proposition was that they should be repealed as unjust. But they may remain, for they will probably not be executed.
Even with the Amendment propos’d above to Article 1. I cannot think it stands as it should do. If the Object be merely the preventing present Bloodshed, and the other Mischiefs to fall on that Country in War, it may possibly answer that End. But if a thorough hearty Reconciliation is wish’d for, all Cause of Heartburning should be remov’d, and strict Justice be done on both Sides. Thus the Tea should not only be paid for on the Side of Boston, but the Damage done to Boston by the Port Act should be repair’d, because it was done contrary to the Custom of all Nations Savage as well as civiliz’d, of first demanding Satisfaction.
Art 14. The Judges should receive nothing from the King.
As to the other two Acts, The Massachusetts must suffer all the Hazards and Mischiefs of War, rather than admit the Alteration of their Charters and Laws by Parliament. They who can give up essential Liberty to obtain a little temporary Safety, deserve neither Liberty nor Safety.
B Franklin
 
IV. Notes for Discussion with Barclay and Fothergill.

No 16Hints.
[February 17, 1775]
I doubt the Regulating Duties will not be accepted, without enacting them, and having the Power of appointing the Collectors in the Colonies.
If we mean a hearty Reconciliation, we must deal candidly, and use no Tricks.
The Assemblies are many of them in a State of Dissolution. It will require Time to make new Elections; then to meet and chuse Delegates, supposing all could meet.
But the Assembly of the Massachusetts Bay cannot act under the new Constitution, nor meet the new Council for that purpose, without acknowledging the Power of Parliament to alter their Charter, which they never will do. The Language of the Proposal is, Try on your Fetters first, and then if you don’t like ’em, petition and we will consider.
Establishing Salaries for Judges may be a general Law. For Governors not so, the Constitutions of Colonies differing.
It is possible Troops may be sent to particular Provinces to burthen them when they are out of favour.
Canada: We cannot endure Despotism over any of our Fellow Subjects. We must all be free or none.
